Citation Nr: 0431694	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  03-36 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to additional benefits based on a dependent's 
school attendance beyond age 23.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from July 1945 to November 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.

The veteran was afforded a Board hearing in September 2004.  
He submitted a written statement at the hearing that was 
duplicative of a statement submitted earlier, although with 
one additional page.  The statement is written argument from 
the veteran and does not represent additional evidence such 
as to require a supplemental statement of the case.  See 
38 C.F.R. §§ 19.31, 20.1304 (2004).

The veteran, through his senator, submitted a claim for 
disability compensation in January 2002.  The RO responded to 
the senator's office that month, and again in February 2002, 
and informed the senator that the veteran's application was 
incomplete.  The veteran needed to specify what 
disability(ies) he was claiming.  The senator's office 
responded in February 2002 that the veteran was claiming 
entitlement to service connection for prostate cancer due to 
radiation exposure.

The senator's letter was acknowledged in February 2002.  
However, there is no indication in the claims file that the 
issue has been developed since that time.  Accordingly, the 
issue of entitlement to service connection for prostate 
cancer, to include as to due radiation exposure, is referred 
to the RO for such further development as may be necessary.


FINDINGS OF FACT

1.  The veteran's daughter was born in May 1980.

2.  There is no evidence to show that the veteran's daughter 
became permanently incapable of self-support prior to their 
18th birthday.

3.  The veteran was awarded nonservice-connected disability 
pension benefits in October 1988, effective from February 
1987.  He was awarded additional benefits for his daughter.

4.  The veteran received additional benefits for his 
daughter's attendance at school, effective June 1, 1998.

5  The veteran was notified in October 1999, June 2000, and 
May 2001 that benefits for his daughter would be terminated 
in May 2003 because she would be 23.

6.  The additional benefits for the daughter were terminated 
in May 2003.  


CONCLUSION OF LAW

The veteran is not entitled to additional benefits based on a 
dependent's school attendance beyond age 23.  38 U.S.C.A. §§ 
101(4)(A), 1521 (West 2002); 38 C.F.R. §§ 3.57, 3.667 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran was granted entitlement to nonservice-connected 
disability pension benefits by way of a rating decision dated 
in October 1988.  The effective date for his benefits was 
established as February 19, 1987.

At the time the veteran was granted his benefits, his 
daughter was 6 years old as of the effective date.  The 
veteran was notified of the October 1988 rating action in 
December 1988.  He was notified that he was in receipt of 
additional benefits because of his daughter (as well as on 
account of his spouse and another child).

The veteran submitted the required income statements through 
the years.  The statements showed that his daughter received 
monthly payments from Social Security.

The RO wrote to the veteran in June 1996.  The veteran was 
notified of several dates that would affect his monthly 
pension payment.  Of note, the veteran was informed that his 
pension would be reduced in May 1998 because his daughter 
would turn 18.

The veteran submitted a VA For 21-674, Request for Approval 
of School Attendance, for his daughter in April 1998.  The 
daughter was enrolled in high school and expected to graduate 
in June 1999.

The RO notified the veteran in May 1998 that additional 
benefits would be paid for his daughter until July 1999.  The 
continuation was based on her school attendance and expected 
graduation date.

The veteran wrote to the RO in February 1999 to advise that 
his daughter was no longer living at home.  She was also 
receiving her Social Security payment in her name.

The RO wrote to the veteran in June 1999.  He was informed 
that payments for his daughter would be terminated as of July 
1, 1999, because she would no longer be attending school.

The veteran submitted a VA Form 21-674, and asked that his 
daughter be added to his award as she was attending college 
in July 1999.  The daughter certified on the VA 21-674 that 
she was no longer in receipt of Social Security payments as 
of July 1, 1999.  

The RO informed the veteran that he was being awarded 
additional benefits for his daughter's attendance at school 
in October 1999.  He was further informed that the benefits 
would be terminated in May 2003, when she turned 23.

The veteran was requested to submit additional information.  
He submitted another VA Form 21-674 in January 2000. 

The RO wrote to the veteran in June 2000.  He was informed 
that his pension amount would be increased as of February 1, 
1999, because his daughter's Social Security payments were no 
longer counted against his income.  (He had reported that she 
was no longer at home in February 1999).  The letter further 
informed the veteran that his pension benefits would be 
reduced in May 2003 because his daughter would turn "18" 
and he would no longer be entitled to receive benefits for 
her.

The Board notes that the letter does not inform the veteran 
of any increase in benefits because his daughter was still 
attending school, although this was done in the October 1999 
letter.  Also, the letter incorrectly informed the veteran 
that payments for his daughter would stop in May 2003 when 
she turned 18 when she would, in fact, be 23.

The veteran submitted another VA Form 21-674 in February 2001 
that showed that his daughter was still enrolled in college.  
The daughter had changed schools.  She still had a projected 
graduation date of May 2003.

The RO notified the veteran of his pension payments in May 
2001.  Several increases and decreases were noted.  The 
veteran was informed that his daughter would be removed from 
his award in May 2003.

The veteran submitted a VA Form 21-8960, Certification of 
School Attendance or Termination, in April 2003.  He reported 
that his daughter's expected graduation date was now in June 
2004.  He also submitted a VA Form 21-674 in June 2003.  An 
expected date of graduation in May 2004 was reported.

The RO denied additional benefits for the veteran's daughter 
beyond May 2003.  The veteran was informed that additional 
benefits are paid for dependent, unmarried children between 
18 and 23 who are attending an approved school, or unmarried 
children who were shown to be permanently incapable of self-
support before age 18.  The veteran was further informed that 
benefits would not continue beyond the daughter's 23rd 
birthday.  

The veteran has expressed disagreement with the RO's 
decision.  In his notice of disagreement, appeal, written 
statements, and September 2004 testimony, the veteran noted 
several reasons he feels support his claim.  The veteran 
notes that his daughter changed schools.  A lot of her 
credits from the first school were not accepted by the second 
school and required that she attend college beyond her 23rd 
birthday.  The veteran felt that the daughter should receive 
benefits for the year that she is 23.  He also noted that she 
did not start school until her 19th birthday and should 
receive five full years of benefits.  He also said that the 
cost of supporting his daughter was a hardship.

II.  Analysis

The veteran is in receipt of nonservice-connected disability 
pension benefits and has been since 1988, effective from 
February 1987.  The veteran was also in receipt of additional 
benefits for his dependent daughter up to her 18th birthday.  
See 38 U.S.C.A. §§ 101(4)(A); 1521 (West 2002); 38 C.F.R. 
§ 3.57(a) (2004).  

VA regulations provide that additional pension or 
compensation may be paid from a child's 18th birthday based 
upon school attendance if the child was at that time pursuing 
a course of instruction at an approved school and a claim for 
such benefits is filed within one year from the child's 18th 
birthday.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 
3.57(a)(iii), 3.667(a) (2004).  Thus a veteran may be paid an 
amount for a child over 18 and in school that exceeds the 
amount that is paid for a child under 18.

In this case, there is no indication that the veteran's 
daughter was found to be permanently incapable of self 
support prior to her 18th birthday.  Nor has the veteran ever 
alleged that to be the case.  Thus, there is no basis for 
consideration of continued payments for her under 38 C.F.R. 
§ 3.57(a)(ii).  

The facts are not in dispute.  The veteran received 
additional disability pension benefits because his daughter 
was his dependent.  These benefits were later extended 
because she attended school.  First she attended high school 
beyond her 18th birthday.  Later, she attended college 
through her 23rd birthday.  The additional benefits were 
terminated as of May 2003 because the daughter reached her 
23rd birthday.

The veteran was provided notice on several occasions, 
beginning in October 1999, that the additional benefits would 
be terminated in May 2003 when his daughter would turn 23.  
It is unfortunate that she was not able to complete her 
education and graduate in May 2003.  However, the veteran 
received the full benefit to which he was entitled during the 
years his daughter was in school prior to her 23rd birthday.  

The Board understands and appreciates the veteran's 
contentions in this case. Unfortunately, the Board is unaware 
of any legal authority that would permit it to continue 
payments beyond the daughter's 23rd birthday.  

The veteran argues for a benefit that is not permitted under 
the law.  He has cited to no authority to support his 
contentions other than his own theory as to why he should be 
paid additional disability pension benefits on account of his 
daughter's attendance at school beyond age 23.  Given the 
absence of legal authority for such payment of benefits, 
there is no legal merit to the veteran's argument and his 
claim is therefore denied.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994) (where the law is dispositive, the claim should be 
denied on the basis of the absence of legal merit).

The Board recognizes that the Veterans Claims Assistance Act 
of 2000 (VCAA), (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) now affects 
the manner in which most claims are adjudicated by VA.  
Nevertheless, in cases such as this one, where the 
disposition of the claim turns on the law and not on the 
facts, further action under the VCAA is not required.  See 
Smith (Claudus) v. Gober, 14 Vet. App. 227, 230 (2000); Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).


ORDER

Entitlement to additional benefits based on a dependent's 
school attendance beyond age 23 is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



